                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 1 of 7




                                                             1    ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  LAEL D. ANDARA (SBN 215416)
                                                             2    lael.andara@rmkb.com
                                                             3    JENNIFER E. ACHESON (SBN 130833)
                                                                  jennifer.acheson@rmkb.com
                                                             4    MICHELLE G. TREVIÑO (SBN 315304)
                                                                  michelle.trevino@rmkb.com
                                                             5    1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                             6    Telephone:     (650) 364-8200
                                                             7    Facsimile:     (650) 780-1701

                                                             8    Attorneys for Plaintiff
                                                                  SINCO TECHNOLOGIES PTE LTD.
                                                             9
Ropers Majeski Kohn & Bentley




                                                             10   Jeffrey L. Fazio (146043) (jfazio@dehengsv.com)
                                                                  Yi Yao (236285) (yyao@dehengsv.com)
                                                             11   DEHENG LAW OFFICES
                                                                  7901 Stoneridge Drive, Suite 208
                                A Professional Corporation




                                                             12   Pleasanton, CA 94588
                                                                  T: 925-399-5856
                                      Redwood City




                                                             13   F: 925-397-1976

                                                             14   Attorneys for Defendants
                                                                  Xingke Electronics (Dongguan) Co., Ltd.,
                                                             15   Mui Liang Tjoa, Ng Cher Yon, and Liew
                                                                  Yew Soon
                                                             16
                                                                                                  UNITED STATES DISTRICT COURT
                                                             17
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                             18
                                                                   SINCO TECHNOLOGIES PTE LTD.,                 CASE NO. 3:17CV5517 EMC
                                                             19
                                                                                     Plaintiff,
                                                             20
                                                                   v.                                           JOINT STIPULATION AND [PROPOSED]
                                                             21                                                 ORDER RE: DISCOVERY HEARING ON
                                                                   SINCO ELECTRONICS (DONGGUAN)                 APRIL 26, 2019 RE: MEET AND CONFER
                                                             22    CO., LTD.; XINGKE ELECTRONICS                ON APRIL 26, 2019
                                                                   (DONGGUAN) CO., LTD.; XINGKE
                                                             23    ELECTRONICS TECHNOLOGY CO.,                  [Sec. Amend. Complaint: February 23, 2018]
                                                                   LTD.; SINCOO ELECTRONICS
                                                             24    TECHNOLOGY CO., LTD.; MUI LIANG
                                                                   TJOA (an individual); NG CHER YONG
                                                             25    aka CY NG (an individual); and LIEW
                                                                   YEW SOON aka MARK LIEW (an
                                                             26    individual),

                                                             27                      Defendants.

                                                             28

                                                                                                                                       CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1                                                          DISC. DISPUTE STIP.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 2 of 7




                                                             1               Plaintiff SINCO TECHNOLOGIES PTE LTD. (“SinCo”) and Defendants MUI LIANG

                                                             2     TJOA (“Mr. Tjoa”), NG CHER YONG (“Mr. Ng”), LIEW YEW SOON (“Mr. Liew”), and
                                                             3     XINGKE ELECTRONICS (DONGGUAN) CO., LTD. (“Xingke”) (collectively, “Defendants”)

                                                             4     (hereinafter collectively “Parties”), through their respective attorneys of record, file this Joint
                                                             5     Stipulation and Proposed Order, by which the Parties memorialize the agreements they reached

                                                             6     during a meet-and-confer session on April 26, 2019, and hereby present to the Court as a
                                                             7     Proposed Order in accordance with the Court’s instructions at the Status Conference before Chief

                                                             8     Magistrate Judge Spero on April 26, 2019.
                                                             9               ACCORDINGLY, IT IS HEREBY STIPULATED by and between the Parties, through
Ropers Majeski Kohn & Bentley




                                                             10    their respective counsel of record, that:
                                                             11    DEPOSITION OF SINCO AND XINGKE EMPLOYEES
                                A Professional Corporation




                                                             12              1.      The Parties have agreed to conduct the depositions of the SinCo and Xingke
                                      Redwood City




                                                             13    personnel in Singapore in accordance with the schedule set forth below:

                                                             14
                                                                                                   Date                           Deponent
                                                             15
                                                                                      May 28, 2019                      Quek Seow Eng (Xingke)
                                                             16
                                                                                      May 29, 2019                      Jerry Darui (Xingke)
                                                             17
                                                                                      May 30, 2019                      Gouki Gao (Xingke)
                                                             18
                                                             19                       May 31, 2019                      Eric Pang (Xingke)

                                                             20                       June 4, 2019                      Jennifer Tan (SinCo)

                                                             21                       June 6, 2019                      Cynthia Chua (SinCo)

                                                             22                       June 7, 2019                      Johnson Chu (SinCo)

                                                             23    LETTER CONFIRMING DEPARTURE OF FORMER XINGKE EMPLOYEES
                                                                             2.      On March 4, 2019, SinCo served notices of its intention to take the depositions of
                                                             24

                                                             25    eight individual Xingke employees in Singapore in late May 2019. On March 14, 2019,

                                                             26    Defendants responded to those depositions notices by advising SinCo that three of those

                                                             27    individuals—Gao Bing Yi, Larry Sim Teck Beng, and Ng Yi Ming—were no longer employed by
                                                             28

                                                                                                                                                 CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                     -	2	-            STIPULATION AND PROPOSED ORDER.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 3 of 7




                                                             1     Xingke and were not represented by Defendants’ counsel. On April 16, 2019, Defendants’
                                                             2     counsel notified SinCo’s counsel by email that another individual who was the subject of SinCo’s
                                                             3
                                                                   deposition notices, Lim Chin Huan, had resigned on April 15, 2019.
                                                             4
                                                                             3.      During the April 26 meeting, SinCo’s counsel asked Defendants’ counsel if
                                                             5
                                                                   Xingke would provide a letter confirming the dates on which each of the individuals described
                                                             6
                                                             7     above left Xingke’s employ and, therefore, are no longer available for deposition. Although

                                                             8     Xingke is under no legal obligation to do so, Xingke has agreed to provide SinCo with the letter

                                                             9     its counsel requested.
Ropers Majeski Kohn & Bentley




                                                             10
                                                                   DECLARATIONS RE: FORENSIC SEARCH OF MR. NG’S COMPUTERS [ECF 155 at ¶ 2 ]
                                                             11              4.      On March 13, 2019, Your Honor issued the following order: “Mr. Ng shall
                                A Professional Corporation




                                                             12
                                                                   provide, within seven (7) calendar days of this order, a declaration describing in detail the
                                      Redwood City




                                                             13
                                                                   forensic search conducted on the two computers in question.” [ECF 155 ¶ 1.] Mr. Ng provided
                                                             14
                                                                   SinCo with that declaration (the “Ng Declaration”) and filed it with the Court on March 19, 2019.
                                                             15

                                                             16    (ECF 160.)

                                                             17              5.      As reported in the Joint Status Conference Statement the Parties filed on March

                                                             18    19, 2019, the Ng Declaration was one of several issues the parties had discussed agreed upon
                                                             19    during meet-and-confer sessions. See ECF 197 at 12:7-18. During the conference before the Court
                                                             20
                                                                   on April 26, 2019, however, SinCo’s counsel stated the Ng Declaration was deficient because Mr.
                                                             21
                                                                   Ng did not perform the forensic examination of the laptop computer himself.
                                                             22
                                                                             6.      Defendants disagreed that there was anything deficient about the Ng Declaration,
                                                             23

                                                             24    which was prepared in strict compliance with the Court’s order. Moreover, the ESI Protocol that

                                                             25    the Court adopted as an Order in this case states that “[t]he Parties have agreed that a forensic

                                                             26    collection is not necessary and that only the business records of the subject custodians will be
                                                             27
                                                             28

                                                                                                                                               CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                    -	3	-           STIPULATION AND PROPOSED ORDER.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 4 of 7




                                                             1     subject to collection based on their creation and use of ESI in their day to day operation.” [ECF
                                                             2     122 at 2:23-26 (emphasis added).]
                                                             3
                                                                             7.      Nonetheless, in an effort to avoid another dispute, Defendants have agreed to
                                                             4
                                                                   provide declarations from the companies that were retained to extract information responsive to
                                                             5
                                                                   SinCo’s RFP Set One from the Dell and Microsoft computers Mr. Ng used (Guangzhou Zhengda
                                                             6
                                                             7     Computer Application & Data Recovery Co., Ltd., and Epiq Systems, Inc.) to describe any

                                                             8     forensic analysis those companies have performed on those computers. SinCo has requested that

                                                             9     the declarations provide in detail the collection and production of the ESI on each computer
Ropers Majeski Kohn & Bentley




                                                             10
                                                                   referenced and the related invoices for such services. Because SinCo has complained that Mr. Ng
                                                             11
                                A Professional Corporation




                                                                   did not perform the work on the two laptop computers, Defendants have agreed to provide SinCo
                                                             12
                                      Redwood City




                                                                   with declarations describing the work that was performed by the companies that actually
                                                             13
                                                                   performed it, but the parties were not required to perform forensic collections under the ESI
                                                             14
                                                             15    Protocol and Defendants have not agreed to have those companies perform any additional work,

                                                             16    nor have Defendants agreed to disclose any information that is protected by the work product
                                                             17    doctrine or the attorney-client privilege.
                                                             18
                                                                   XINGKE’S RESPONSES TO SINCO’S INTERROGATORIES, SET ONE
                                                             19              8.      On April 23, 2019, Defendants’ counsel sent a letter to SinCo’s counsel explaining
                                                             20
                                                                   that many of the interrogatories included in SinCo’s First Set of Interrogatories
                                                             21
                                                                   (“Interrogatories”) appeared to seek irrelevant information in light of Judge Chen’s ruling Parties
                                                             22
                                                                   that discovery in this action would be limited to the claims relating to trademark-infringement
                                                             23
                                                                   only when he denied SinCo’s motion for leave to file a Third Amended Complaint. Defendants’
                                                             24

                                                             25    counsel invited SinCo’s counsel to explain how certain of the Interrogatories (i.e., Nos. 2, 3, 5, 6,

                                                             26    7, 9-16, and 19 (which contains subsets a through r)) were relevant to the trademark-infringement

                                                             27    claims.
                                                             28

                                                                                                                                                CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                     -	4	-           STIPULATION AND PROPOSED ORDER.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 5 of 7




                                                             1               9.      After the Parties’ counsel discussed the Interrogatories during the April 26
                                                             2     Meeting, SinCo withdrew Interrogatory Nos. 19.b., 19.j through 19.m., and 19.o through 19.q.,
                                                             3
                                                                   and Xingke agreed to supplement its responses to the following Interrogatories, as written, to the
                                                             4
                                                                   extent that they do not exceed the limit imposed by Fed. R. Civ. P. 33(a)(1): Nos.: 3 (limited to
                                                             5
                                                                   intellectual property-related interactions); 5; 6; 8; 9 (limited to trademark- and trade name-related
                                                             6
                                                             7     issues);10-12; 13 (limited to trademark-related issues); and 14-16, 19.a.; 19.c.; 19.d.; 19.e.; 19.f.;

                                                             8     19.g.; 19h.; 19.i.; 19.n; and 19.r.

                                                             9     DEPOSITION OF MR. TJOA
Ropers Majeski Kohn & Bentley




                                                             10              10.     Counsel for Mr. Tjoa confirmed that all responsive documents have been produced
                                                             11    to SinCo, by Mr. Tjoa, in response to SinCo’s First Set of Requests for Production, and that if any
                                A Professional Corporation




                                                             12
                                                                   other responsive documents were located, they too would be produced to SinCo.
                                      Redwood City




                                                             13
                                                                             11.     Mr. Tjoa has recently resigned from his position as CEO of Jinlong Machinery &
                                                             14
                                                                   Electronics Co. Ltd., which is the parent company of Xingke, but still maintains an interest in the
                                                             15

                                                             16    parent company and Defendant in this action. Accordingly, Mr. Tjoa’s counsel agreed to confer

                                                             17    with Mr. Tjoa to ascertain his availability for deposition in Singapore and has determined that

                                                             18    Mr. Tjoa will appear for the remaining four hours of his examination in Singapore on June 3,
                                                             19    2019.
                                                             20
                                                                   SINCO’S RESPONSES TO XINGKE’S REQUEST FOR ADMISSIONS, SET ONE
                                                             21
                                                                             12.     In a letter dated April 17, 2019, Defendants’ counsel sent a letter to SinCo’s
                                                             22
                                                                   counsel regarding SinCo’s responses to 80 of 153 requests for admissions included in Xingke’s
                                                             23
                                                                   First Set of Requests for Admission (“RFA”). During the April 26, 2019, Meeting, SinCo agreed
                                                             24
                                                                   to provide amended responses to the following RFAs to the extent they are related to the
                                                             25
                                                             26    trademark-infringement claims: 5-6 and 142-145.

                                                             27
                                                             28

                                                                                                                                                 CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                     -	5	-            STIPULATION AND PROPOSED ORDER.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 6 of 7




                                                             1     SINCO’S RESPONSES TO XINGKE’S FIRST SET OF INTERROGATORIES
                                                             2               13.     On April 22, 2019, Defendants’ counsel sent a letter to SinCo’s counsel regarding

                                                             3     deficiencies in SinCo’s responses to Xingke’s first set of interrogatories; specifically,
                                                             4
                                                                   interrogatory Nos. 1, 2, 5-9, 12-15, 16-21, and 22. After the Parties’ counsel discussed the matter
                                                             5
                                                                   during the April 26 Meeting, SinCo agreed to provide supplemental responses XingKe’s
                                                             6
                                                                   Interrogatories, Set One, as Nos. 6-8, and 13-15.
                                                             7

                                                             8     SUPPLEMENTAL RESPONSES BY SINCO AND DEFENDANTS
                                                             9               14.     Unless another date is provided herein, the Parties shall serve the supplemental
Ropers Majeski Kohn & Bentley




                                                             10    responses to the interrogatories and requests for admission, as SinCo and Xingke have agreed
                                                             11
                                                                   above, no later than May 10, 2019.
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13         IT IS SO STIPULATED, through Counsel of Record.

                                                             14
                                                                  Dated: April 29, 2019                                 ROPERS, MAJESKI, KOHN & BENTLEY
                                                             15

                                                             16
                                                                                                                        By: /s/ Lael D. Andara
                                                             17                                                            LAEL D. ANDARA
                                                                                                                           MICHELLE G. TREVIÑO
                                                             18
                                                                                                                             Attorneys for Plaintiff
                                                             19                                                              SINCO TECHNOLOGIES PTE LTD.

                                                             20    Dated: April 29, 2019                                DEHENG LAW OFFICES, PC

                                                             21
                                                             22                                                         By: /s/ Jeffrey L. Fazio
                                                                                                                           JEFFREY L. FAZIO
                                                             23                                                            YI YAO

                                                             24                                                              Attorneys for Defendants
                                                                                                                             NG CHER YONG aka CY NG, LIEW
                                                             25                                                              YEW SOON aka Mark Liew, XINGKE
                                                                                                                             ELECTRONICS (DONGGUAN) CO.,
                                                             26                                                              LTD., and MUI LIANG TJOA

                                                             27
                                                             28

                                                                                                                                                CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                     -	6	-           STIPULATION AND PROPOSED ORDER.
                                                                   Case 3:17-cv-05517-EMC Document 206 Filed 05/03/19 Page 7 of 7




                                                             1                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                                                             2          I, Jeffrey L. Fazio, attest that concurrence in the filing of this document has been obtained
                                                             3     from the other signatories. I declare under penalty of perjury under the laws of the United States

                                                             4     of America that the foregoing is true and correct, and that this document was executed at
                                                             5     Pleasanton, California, on May 3, 2019.

                                                             6
                                                                                                                                  /s/ Jeffrey L. Fazio
                                                             7                                                                    Jeffrey L. Fazio
                                                             8
                                                             9
Ropers Majeski Kohn & Bentley




                                                                             PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                             10
                                                                   Dated:
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                                                                                                  Honorable Joseph C. Spero
                                                             13

                                                             14
                                                             15

                                                             16
                                                             17

                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23

                                                             24

                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                                                                CASE NO. 3:17CV5517 EMC
                                                                  4843-6189-1989.1
                                                                                                                    -	7	-            STIPULATION AND PROPOSED ORDER.
